Citation Nr: 0713892	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-24 746A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for major depression. 

2.  Entitlement to an effective date earlier than April 2, 
2005, for a 60 percent initial rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from October 1958 to August 
1960 and from October 1961 to August 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St Petersburg, 
Florida, that granted service connection for a bilateral 
hearing loss disability and assigned a noncompensable rating 
effective from January 30, 2002.  The veteran appealed for a 
higher initial rating and an earlier effective date for 
service connection for bilateral hearing loss disability.  

In a March 2003 decision, the RO assigned an earlier 
effective date of January 30, 2001, for service connection 
for bilateral hearing loss disability.  That rating decision 
denied service connection for major depressive disorder.  The 
veteran continued an appeal for an earlier effective date for 
bilateral hearing loss disability and he appealed the denial 
of service connection for major depressive disorder.  

In a June 2005 rating decision, the RO granted service 
connection for major depressive disorder and assigned a 30 
percent rating effective from December 19, 2002.  The veteran 
appealed the 30 percent rating.  The RO also granted a 60 
percent rating for bilateral hearing loss disability 
effective from April 2, 2005.  The veteran no longer seeks a 
higher rating for bilateral hearing loss disability, but he 
still desires an effective date earlier than April 2, 2005, 
for the 60 percent rating.  

During a December 2006 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran withdrew appeals 
for an earlier effective date for a tinnitus rating, service 
connection for hemorrhoids, and service connection for a 
cervical spine disability.  

In December 2006, the veteran submitted additional evidence 
that has not been considered by the RO.  He has waived his 
right to initial RO consideration of this evidence.  Thus, a 
remand is not necessary for this procedural safeguard.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The veteran's service-connected major depressive disorder 
is manifested by depression, dysphoria, constricted affect, 
frustration, anger, anhedonia, social isolation, mood swings, 
hopelessness, helplessness, and severe anxiety.  

2.  Global Assessment of Functioning (GAF) scores 
attributable to major depressive disorder of 53 to 63 have 
been assigned; the veteran's symptoms produce occupational 
and social impairment with reduced reliability and 
productivity.

4.  On April 2, 2005, VA audiometry reflected level X hearing 
in the service-connected right ear and level VII hearing in 
the service-connected left ear. 


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent schedular rating for major 
depressive disorder are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 
(2006).

2.  The criteria for an effective date earlier than April 2, 
2005, for a 60 percent rating for bilateral hearing loss 
disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.400, 4.85, Tables VI, VII, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in March and June 2003, June 2005, and in May 2006, 
which informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  

VA sent its first notice letter after the initial adverse 
decision; however, the March 2006 letter set forth the 
additional notices required by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In the present appeal, because a higher initial rating for 
major depressive disorder is granted, the RO will issue a 
rating decision that implements the Board decision.  The 
effective date to be assigned for the higher rating for major 
depressive disorder will be in accordance with the rule for 
assignment of effective dates, which will be included with 
the rating decision.  Thus, no unfair prejudice to the 
veteran will result from the Board's grant of a higher 
rating.  Because an earlier effective date for a 60 percent 
rating for bilateral hearing loss disability has been denied, 
no unfair prejudice to the veteran will result from 
adjudication at this time. 

Disability Rating 

Disability ratings are determined by comparing present 
symptoms with the criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  VA regulations also 
require that disability evaluations be based upon the most 
complete evaluation of the condition that can be feasibly 
constructed with interpretation of examination reports, in 
light of the whole history, so as to reflect all elements of 
disability.  The medical as well as industrial history is to 
be considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  
38 C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (a) (2006).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (b) 
(2006).

The disputed disability rating for a mental disorder is not 
an increased rating claim.  Rather, it is a disagreement with 
the initial rating assigned after service connection was 
established.  In the case of Fenderson v. West, 12 Vet. App. 
119 (1999), the Court distinguished a claim for an increased 
rating from a claim arising from disagreement with the 
initial rating assigned after service connection was 
established.  The Court stressed that the difference between 
an original rating and an increased rating is important with 
respect to the evidence that may be used to determine whether 
the original rating was erroneous.  Id.  In its subsequent 
analysis of an initial rating, the Court considered medical 
and lay evidence of record at the time of the original 
service connection application and additional evidence 
submitted since then.  

Major depressive disorder has been rated 30 percent disabling 
under Diagnostic Code 9434 from December 19, 2002.  Under the 
rating criteria for major depressive disorder (See General 
Rating Formula for Mental Disorders found at 38 C.F.R. 
§ 4.130, Diagnostic Code 9440), a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2006).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
issued important guidance in apply these psychiatric rating 
criteria.  The Court stated that the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating.  The Court stated that 
the analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme.  
Consistent with the foregoing, the Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

VA mental evaluations and outpatient treatment reports 
reflect such symptoms as depression, dysphoria, constricted 
affect, frustration, anger, and anhedonia.  The veteran and 
his spouse testified that he is socially isolated and has 
mood swings.  A November 2003 report notes hopelessness and 
helplessness.  A November 2005 report notes severe anxiety.  
While not all of these symptoms are included in the rating 
criteria, the Court has recommended that VA consider them in 
determining the level of impairment.  Id.

The veteran's treating psychiatrists and psychologists have 
assigned Global Assessment of Functioning (GAF) scores 
ranging from 53 to 63 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (hereinafter DSM IV), 51 to 60 indicates moderate 
symptoms (flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  Scores ranging from 61 to 70 
indicate mild symptoms or difficulty in social, occupational, 
or school functioning, but generally functioning pretty well.  
38 C.F.R. § 4.125 (2006)].

According to the GAF scores assigned, the veteran has 
moderate symptoms.  Moderate symptoms generally include flat 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning (few friends, conflicts with peers or co-
workers).  See DSM-IV.  

VA's rating schedule does not easily correlate to the DSM-IV(r) 
GAF scale.  One criterion for a 50 percent rating is 
flattened affect.  As noted in DSM IV, GAF scores of 51 
through 60 connote flat affect.  The veteran's affect has 
been reported as constricted, which might correlate with a 50 
percent rating.  

Another criterion for a 50 percent rating is panic attacks 
more than once per week.  The veteran has testified that he 
has five to six panic attacks per week.  The frequency of the 
veteran's panic attacks correlates with a 50 percent 
schedular rating.  A 70 percent rating requires near-
continuous panic and other more severe symptoms, which are 
simply not shown in this case.  

Numerous other symptoms, such as social isolation, 
depression, and anger, are also shown.  Overall, the criteria 
of a 50 percent rating are more nearly approximated.  
38 C.F.R. § 4.7.   After considering all the evidence of 
record, including the testimony, the Board finds that the 
evidence favors the claim.  A 50 percent initial rating for 
major depressive disorder is therefore granted.  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
If the matter is not referred, the Board must provide 
adequate reasons and bases for its decision to not so refer 
it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, an extraschedular total rating has been assigned.  
Thus, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); see also VAOPGCPREC. 6-96. 

Effective Date

The veteran separated from active service in August 1962.  He 
first filed an informal claim for service connection on 
January 30, 2001.  At that time, the veteran did not file a 
claim for hearing loss.  He subsequently completed a VA Form 
21-526, requesting service connection for hearing loss.  VA 
received this application form within a year of the informal 
claim, which by regulation relates back to the informal 
claim.  38 C.F.R. § 3.155.  Thus, January 30, 2001, becomes 
the date of receipt of the original hearing loss claim.

In a March 2003 rating decision, the RO granted service 
connection for hearing loss disability effective January 30, 
2001.  The rating considered a June 2002 VA audiometry 
evaluation set forth in the chart below.  

Upon VA authorized audiological evaluation in June 2002, pure 
tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
60
70
90
LEFT
45
40
40
40
55

Average pure tone thresholds were 70, right ear, and 44, left 
ear.  Speech audiometry revealed speech recognition ability 
of 84 percent in the right ear and 96 percent in the left 
ear.  

The above values represent level III hearing impairment in 
the right ear and level I hearing impairment in the left ear.  
38 C.F.R. § 4.85, Table VI.  Level I hearing combined with 
level III hearing results in a noncompensable rating under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The March 2003 rating decision granted service connection and 
a correctly assigned a noncompensable rating effective from 
January 30, 2001, based on the date of the claim.  

Upon VA authorized audiological evaluation on April 2, 2005, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
70
95
105+
LEFT
50
50
50
60
60

Average pure tone thresholds were 84, right ear, and 55, left 
ear.  Speech audiometry revealed speech recognition ability 
of 36 percent in the right ear and 52 percent in the left 
ear.  

According to 38 C.F.R. § 4.85, Tables VI and VII, these 
values represent level X hearing impairment in the right ear 
and level VII hearing impairment in the left ear.  Level X 
hearing combined with level VII hearing results in a 60 
percent rating under Diagnostic Code 6100.  

The RO then granted a 60 percent disability rating effective 
from April 2, 2005, the date of the more recent evaluation.  

The correct effective date in an original service connection 
claim must be the latter of two dates, the date of receipt of 
claim or date entitlement arose.  38 C.F.R. § 3.400 (b) (2).  
As noted above, the date of receipt of the claim was January 
30, 2001.  Because the numeric designation for a 60 percent 
rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 was first 
shown on April 2, 2005, the date for a 60 percent evaluation 
is the "date entitlement arose."  There is no evidence of 
hearing loss disability meeting the criteria of a 60 percent 
rating prior to this date.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of the 
evidence is against the claim.  An effective date earlier 
than April 2, 2005, for the assignment of an initial 60 
percent rating must therefore be denied.  


ORDER

A 50 percent initial schedular rating for major depressive 
disorder is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.

An effective date earlier than April 2, 2005, for a 60 
percent rating for bilateral hearing loss disability is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


